Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, claim 2 is generic. Election was made without traverse in the reply filed on 2 February 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller to control” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification on paragraph 53, “the computer is the controller”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Koji et al. (JP 2005230863A, hereinafter as Koji).
Regarding claim 2 Koji discloses, a laser processing system for processing an interior of a material by projecting a laser beam, the laser processing system comprising (Page 4 paragraph 3, “The processing method and the apparatus for the inside of the transparent material according to the present invention have the excellent effect that the processing such as modification and processing at the condensing position of the femtosecond laser beam condensed inside the transparent material can be performed with high quality.”): 
a container, at least a portion of the container including an incident surface with a curvature (Page 7 paragraph 3, “Even if the incident surface on which the laser beam is incident is not optically flat, the femtosecond laser beam is not reflected, refracted, or scattered on the incident surface.”);
a projector to project a laser beam (Description paragraph 1, “The present invention relates to a processing method and an apparatus for the inside of a transparent material, and more specifically, modification and processing of a material transparent to a laser beam of a femtosecond laser having a pulse width of the order of 10 − 13 seconds”);

a driver to move at least one of the projector and the holder (Page 4 paragraph 8 “In addition, this processing apparatus inside the transparent material is designed so that the position control of the high-precision xyz-θ stage 14, the first lens 16, and the second lens 18 is performed by an NC control system” by having a control system it is implied that the system is used to control some kind of driver means);
and a controller to control the projector and the driver such that a laser beam is projected to a corrected position through the incident surface (Page 4 paragraph 8, “the position control of the high-precision xyz-θ stage 14, the first lens 16, and the second lens 18 is performed by an NC control system”); wherein 
the corrected position is obtained based on the refractive index of the material and a processing position in the material (Page 6 paragraph 4, “At this time, since the sample 100 is immersed in the solution 200 having a refractive index that substantially matches the refractive index of the sample 100, the sample 100 is scanned in the solution having a matched refractive index to emit a single femtosecond laser beam.”).
Regarding claim 3 Koji discloses, the laser processing system wherein the holder rotatably holds the material (Page 4 Paragraph 6, “moving means for moving the sample holder 12 by moving the sample holder 12 in the X, Y, and Z directions of the orthogonal coordinate system and rotating at the rotation angle θ”); and the material is placed in the container such that a rotation axis of the material coincides with a rotation axis of the container (The drive 14 is connected the holder 12, on which a workpiece sits. Therefore, any rotation of drive 14, would 

    PNG
    media_image1.png
    319
    464
    media_image1.png
    Greyscale

Figure 1: This is an image of figure 3 Koji JP2005230863A. Image shows the driver 14 connected to the holder 12, in this configuration any rotation of the drive will result in the same rotation of the workpiece.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2005230863A, hereinafter as Koji) in view of Akito (JP2002090145A) 
Regarding claim 4 Koji does not disclose, the laser processing system wherein the container is a sphere.
	However Akito teaches a laser marking device wherein the holder is housed in a spherical container (Akito bottom of paragraph 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser processing system of Koji to include the teachings of Akito i.e. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL M ATTEY/Primary Examiner, Art Unit 3763